Opinion filed March 25, 2021




                                              In The


           Eleventh Court of Appeals
                                           ___________

                                    No. 11-21-00032-CV
                                           ___________

  WILLIAM SCOTT FEAGAN, AS INDEPENDENT EXECUTOR
   OF THE ESTATE OF PATTY LOU FEAGAN, DECEASED,
                  ET AL., Appellants
                                                 V.
                   PATRICIA DIANNE WILSON AND
                STEPHEN WYNNE FEAGAN, JR., Appellees


                        On Appeal from the 259th District Court
                                Jones County, Texas
                            Trial Court Cause No. 023710


                         MEMORANDUM OPINION
       Appellants1 have filed in this court a petition for permissive appeal of an
interlocutory order. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West

       1
        Petitioners/Appellants are William Scott Feagan, as independent executor of the Estate of Patty
Lou Feagan, deceased; William Scott Feagan, as co-trustee of the Charles Bruce Feagan Trust; William
Scott Feagan, as successor administrator with will annexed of the Estate of Elmer Clyde Feagan, Jr.,
deceased; William Scott Feagan, individually; and Charles Bruce Feagan, individually.
Supp. 2020); TEX. R. APP. P. 28.3; TEX. R. CIV. P. 168. Appellants seek to appeal
an order granting a motion for partial summary judgment. In that order, the trial
court granted permission for Appellants to seek an interlocutory appeal in this court,
and Appellants timely filed a petition in this court. Respondents/Appellees Patricia
Dianne Wilson, Stephen Wynne Feagan, Jr., and Feagan Brothers Partnership have
filed a response in which they request that we deny the petition. Because we
conclude that the trial court’s order granting permission to file a permissive appeal
is defective, we deny the petition.
      This court has jurisdiction over an interlocutory appeal only as explicitly
provided for by statute. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840
(Tex. 2007). The statute relevant to this appeal is Section 51.014(d) of the Civil
Practice and Remedies Code. Section 51.014(d) authorizes a trial court in a civil
action to permit an appeal from an order that is not otherwise appealable if “(1) the
order to be appealed involves a controlling question of law as to which there is
a substantial ground for difference of opinion; and (2) an immediate appeal from
the order may materially advance the ultimate termination of the litigation.”
CIV. PRAC. & REM. § 51.014(d); see also TEX. R. APP. P. 28.3(e)(4) (petition must
“argue clearly and concisely” why the order to be appealed involves a controlling
question of law and how an immediate appeal will materially advance the litigation’s
termination).
      If a trial court authorizes an appeal pursuant to Section 51.014(d), the parties
must follow the procedures outlined in Rule 28.3 of the Texas Rules of Appellate
Procedure to file a petition in a court of appeals. When those procedures have been
followed and the order complies with Section 51.014(d) and with Rule 168 of the
Texas Rules of Civil Procedure, a court of appeals has discretion to grant or deny
the petition. Sabre Travel Int’l, Ltd. v. Deutsche Lufthansa AG, 567 S.W.3d 725,
731–32 (Tex. 2019).      However, if the trial court’s order does not meet the
                                          2
requirements set out in the controlling statute and rules, this court should not grant
the petition for permissive appeal.
      Rule 168 of the Texas Rules of Civil Procedure requires that the trial court’s
“permission must identify the controlling question of law as to which there is a
substantial ground for difference of opinion, and must state why an immediate
appeal may materially advance the ultimate termination of the litigation.” TEX. R.
CIV. P. 168 (emphasis added). The order here merely states that “the Plaintiffs are
granted permission to seek interlocutory appeal of this Order, including the court’s
substantive ruling that res judicata bars parts of Plaintiffs’ claims.” Thus, the trial
court’s order does not comply with the requirements of Rule 168. It does not identify
the controlling question of law as to which there is a substantial ground for difference
of opinion, and it does not state why an immediate appeal will materially advance
the ultimate termination of the litigation. See Patel v. Nations Renovations, LLC,
No. 02-21-00031-CV, 2021 WL 832719, at *1 (Tex. App.—Fort Worth Mar. 4,
2021, no pet. h.) (mem. op.) (denying petition for permissive appeal because order
did not comply with Rule 168); Scarborough v. City of Houston, No. 01-16-00302-
CV, 2017 WL 117329, at *1 (Tex. App.—Houston [1st Dist.] Jan. 12, 2017, no pet.)
(per curiam) (mem. op.) (same); Long v. State, No. 03-12-00437-CV, 2012 WL
3055510, at *1 (Tex. App.—Austin July 25, 2012, no pet.) (mem. op.) (same).
      Because the order from which Appellants seek permission to appeal does not
identify the controlling question of law as to which there is a substantial ground for
difference of opinion and state why an immediate appeal will materially advance the
ultimate termination of the litigation, we deny Appellants’ petition for permissive
appeal. This opinion is not to be read to express any opinion regarding the
substantive merits of Appellants’ petition, nor does this opinion prohibit Appellants
from obtaining an amended order that complies with Rule 168 and filing another
petition for permissive appeal in this court.
                                           3
      Appellants’ petition for permissive appeal is denied.




                                                   W. BRUCE WILLIAMS
                                                   JUSTICE


March 25, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         4